Dismissed and Memorandum Opinion filed September 30,
2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00706-CV
____________
 
MARIO DE JESUS RIVERA, Appellant
 
V.
 
ALL AMERICAN BUILDERS, INC. GREGORIA GARCIA and
LANDMARK COMMERCIAL CONSTRUCTORS, Appellees
 

 
On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2007-67558
 

 
M E M O R
A N D U M   O P I N I O N
According to information provided to this court, this is an appeal
from a judgment signed March 22, 2010.  The clerk’s record was due July 20,
2010, but it has not been filed.  The clerk responsible for preparing the
record in this appeal informed this court that appellant did not make
arrangements to pay for the record.  On August 6, 2010, notification was
transmitted to all parties of this court’s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).
On August 12, 2010, the clerk of this court advised appellant
that the appellate filing fee was past due.  Appellant paid the filing fee on
August 17, 2010, but he did not respond to the notice requiring proof of
payment for the clerk’s record.  On September 2, 2010, the court ordered
appellant to provide this court with proof of payment for the record within
fifteen days or the appeal would be dismissed for want of prosecution.  See
Tex. R. App. P. 37.3(b).  
Appellant has not provided this court with proof of payment
for the record or otherwise responded to this court’s order.  No clerk’s record
has been filed.  Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Sullivan.